DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-9 and 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 3 and 12 respectively recite “the two input beams are coded during extraction for color, angle, polarization and power level” and “coding the two input beams during extraction for color, angle, polarization and power level.” However, the Examiner is unable to find support in the specification that explains any structure(s) 
Claims 4-9 and 13-18 are also rejected under 35 USC 112, first paragraph, by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 respectively recites “one or more gain mediums to receive the amplified propagating beams from the two expansion optics” and “receiving the amplified propagating beams from the two expansion optics at one or more gain mediums.” However, the expansion optics only act to expand or broaden the counter propagating input beams by reducing their intensity, but they do not amplify the input beams. As a result, one or more gain mediums receiving the counter propagating input beams after passing through the expansion optics are not amplified propagating beams. Therefore, claims 1 and 10 are considered indefinite.
The Examiner suggests amending the limitations to recite “one or more gain mediums to receive the counter propagating beams from the expansion optics to form two amplified propagating beams” in order to remove the indefiniteness.
Claims 2-9 and 11-18 are also rejected under 35 USC 112, second paragraph, by virtue of dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 11 are rejected under 35 U.S.C. 102a1 as being anticipated by Linford (US Patent 4,742,522).
Regarding claim 1, Linford discloses a system (FIGS. 11-12) for expanding optical flow for laser extraction, comprising: 
two input beams (CIRCULATING 30ps LASER PULSES) that roughly counter propagate; 
two expansion optics (AEROLENS) to receive each of the two counter propagating input beams; 
one or more gain mediums (RAMAN GAIN/AMPLIFIERS) to receive the amplified propagating beams from the two expansion optics; and 
two output optics (POINTING MIRROR NO. 1 AND NO. 2) to receive the two amplified propagating beams after passing through the gain medium; 

Regarding claim 2, Linford discloses the expansion optics are one of the following shapes: cylindrical, spherical or anamorphic (AEROLENS have cylindrical shapes, see FIGS. 11-12).
Regarding claims 10 and 11, same rejections as applied to claims 1 and 2 are maintained since the method claims 10 and 11 contain substantially the same limitations as the product claims 1 and 2.
Allowable Subject Matter
Claims 4-9 and 13-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kolis (US PG Pub 2016/0326667 A1) discloses a multifunctional single crystal laser gain mediums with one or more different regimes that can serve as thermal buffers, ASE suppressors or any other optical, thermal, or mechanical function ([0088]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439.  The examiner can normally be reached on M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.